Citation Nr: 1705798	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  13-01 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an anxiety disorder, claimed as PTSD.

3. Entitlement to service connection for a substance abuse disorder.

4. Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
INTRODUCTION

The Veteran had active military service from February 1970 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before a VA Decision Review Officer (DRO) at a May 2013 hearing.  A transcript of the hearing is of record.

FINDINGS OF FACT

1. An August 2007 rating decision denied the Veteran's application to reopen a claim of entitlement to service connection for PTSD.  The Veteran was notified of his appellate rights, but did not complete an appeal or submit new and material evidence within one year of the rating decision.

2. Evidence received since the August 2007 rating decision is not cumulative of the evidence of record at the time of the previous denial and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. The Veteran has been diagnosed with an anxiety disorder that is as likely as not etiologically related to his active duty service.

4. In a May 2013, statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issues of entitlement to service connection for a substance abuse disorder and a prostate disorder.


CONCLUSIONS OF LAW

1. The August 2007 rating decision which denied the Veteran's application to reopen a claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014).

2. Evidence received since the August 2007 rating decision in connection with Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. An anxiety disorder was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

4. The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for a substance abuse disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5. The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for a prostate disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Application to Reopen

The RO denied the appellant's claim of service connection for PTSD by an August 2007 rating decision, based on a finding that the Veteran was not then diagnosed with PTSD.  The Veteran was notified of this decision and of his procedural and appellate rights but did not complete an appeal of this decision nor submit new and material evidence within one year; therefore, the August 2007 rating decision is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  VA must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the August 2007 rating decision includes additional lay statements, the reports of June 2011 and May 2013 VA examinations, and VA treatment records.  Significantly, May 2013 VA examination provides a diagnosis of an anxiety disorder that is related to the Veteran's active service.  This evidence was not before VA at the time of the August 2007 denial, and it raises a reasonable possibility of substantiating the Veteran's claim by providing a diagnosis of a psychiatric disorder as well as an indication that this disorder is related to active service.  Therefore, this evidence constitutes new and material evidence.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder must be reopened.  

II. Service Connection

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303  . That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Anxiety Disorder

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder.  Initially, the Board observes the Veteran has been diagnosed with an anxiety disorder.  See May 2013 VA examination report.  Even though the Veteran claimed service connection for PTSD, given the diagnosis of an anxiety disorder, the Board has expanded its consideration of the issue on appeal.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Significantly, the May 2013 VA examiner noted the Veteran's reported symptoms do not meet the full criteria for a diagnosis of PTSD and was given a diagnosis of anxiety disorder not otherwise specified to account for these symptoms.  The VA examiner further found that these symptoms of anxiety disorder are most likely the result of his service experiences in Vietnam.  

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. 49 (1990).  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the positive medical opinion provided by the May 2013 VA examiner, as well as supporting lay statements which address his post-service symptomatology, and resolving all doubt in his favor, the Board finds that service connection for an anxiety disorder is warranted.

Substance Abuse Disorder & Prostate Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2016).  The appellant has withdrawn the issue of service connection for a substance abuse and prostate disorders; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeal is dismissed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

Service connection for an anxiety disorder is granted.

The appeal of entitlement to service connection for a substance abuse disorder is dismissed.

The appeal of entitlement to service connection for a prostate disorder is dismissed.




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


